DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 10 June 2022.
Claim 5 has been canceled.
Claims 1-4 and 6-20 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments
Applicant's arguments with respect to the objections to the drawings/claims have been fully considered and are persuasive. The objection to the drawings and objection to claims 1, 10, and 18 has been withdrawn. However, a new objection is made to claim 12 after considering the amendments. See objection below.
Applicant's arguments with respect to the rejection of claims 2-9, 11-16, and 19 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 2-9, 11-16, and 19 under 35 U.S.C. 112(b) has been withdrawn.
Applicant's arguments, see remarks at pages 2-3, with respect to the rejection of claims 1-4 and 6-20 under 35 U.S.C. 101 have been fully considered but are not persuasive. Specifically, Applicant argues:
“It is respectfully submitted that independent claim 1 does not recite "a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind" such that "a person could assign attributes and determine a driving route based on a viewed map therefrom, either mentally or using a pen and paper," as asserted by the Examiner at pg. 9 of the Office Action. It is further respectfully submitted that the amendments to independent claims 10 and 18 are similar in scope to the amendments to independent claim 1.”

Examiner’s Response:
	The Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Specifically, Applicant argues that a person could not mentally, or using a pen and paper, "assign attributes and determine a driving route based on a viewed map”. Assigning (i.e. that is similar to determining) attributes is just further defining the road section data. “Determining” is a mental process that can practically be performed in the human mind. As such, a computer containing implementable instructions to “assign attributes” or “determine a driving route” based on a viewed map still recites a mental process. See MPEP 2106.04(a)(2)(III). Therefore, the previous rejection is maintained. See rejection below.

Applicant’s arguments, see remarks at pages 10-11, filed 10 June 2022, with respect to the rejection(s) of claim(s) 1-4 and 6-20 under 35 U.S.C. 102 and/or 103 over Stephens et al. have been fully considered and are persuasive. The Applicant’s amendments overcome the previous prior art of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Stephens et al. (US 20180313655 A1) in view of Strauß et al. (US 20190392715 A1).

Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12, recites “wherein the road section data includes a of the single road” but should recite   --wherein the plurality of road section data includes data of a lane of the single road--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


	Claims 9, 17 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Regarding claim 9, claim 9 is further defining the assigned attributes of claim 1.  However, claim 1 recites that the assigned attributes include “a weighting factor determined based on availability of car-to-car communication”.  Claim 9 then recites the assigned attributes include “a weighting factor determined based on availability of at least one of traffic message data, car-to-car communication, and car-to-infrastructure communication service data”. Under a broadest reasonable interpretation, claim 9 can be interpreted as the assigned attributes only including a weighting factor determined based on availability of car-to-car communication.  Under such an interpretation of claim 9, claim 9 does not further limit the limitations of claim 1. Claims 17 and 20 are rejected for similar reasoning. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-4 and 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1-4 and 6-20 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do the claims fall within one of the statutory categories?  Yes.  Claims 1-4 and 6-9 are directed towards a system, i.e. machine. Claims 10-17 are directed towards a system, i.e. machine. Claims 18-20 are directed towards a method, i.e. process.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, all the claims are directed toward a mental process (i.e. abstract idea).
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The system in claims 1-4 and 6-9 (also, the system and method in claims 10-17 and 18-20, respectively) comprises a mental process that can be practicably performed in the human mind (or generic computers or components configured to perform the method) and, therefore, an abstract idea. With regard to independent claim 1, 10, and 18 the method (or computer implemented functionality) recite the steps (functions) of: (a) assign attributes related to an automated driving mode of the vehicle to the road section data, (b) determine an automated driving route for the vehicle and (c) a weighting factor determined based on availability of car-to-car communication data. These limitations, under their broadest reasonable interpretation, cover performance of the limitations in the mind.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person could mentally assign attributes to road section data, determine a driving route based on a viewed map, and determine a weighting factor based on the availability of car-to-car communication data therefrom, either mentally or using a pen and paper.  The mere nominal recitation that the various steps are being executed by a processor and memory including instructions does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 recites the additional limitations “system”, “vehicle”, “a map database storage unit configured to store a map database describing a road network of intersecting roads”, “assigning unit”, and “automated driving route determination unit”. The limitations and/or elements, under the broadest reasonable interpretation, can be interpreted as computers, computer components, or tools to perform the abstract ideas and are recited at a high level of generality. Therefore, claim 1 does not recite additional elements that integrate the judicial exception into a practical application.
Claim 10 recites the additional limitations “system”, “vehicle”, “processor”, “a memory including instructions”, and “a map database”. The limitations and/or elements, under the broadest reasonable interpretation, can be interpreted as computers, computer components, or tools to perform the abstract ideas and are recited at a high level of generality. In addition, data gathering is a form of insignificant extra-solution activity. See MPEP 2106.05(g). Access a map database describing a road network of intersecting roads, as claimed, is mere data gathering. Therefore, access a map database describing a network of intersecting roads is insignificant extra-solution activity. Therefore, claim 10 does not recite additional elements that integrate the judicial exception into a practical application.
Claim 18 recites the additional limitations “vehicle”, “processor”, and “a map database”. The limitations and/or elements, under the broadest reasonable interpretation, can be interpreted as computers, computer components, or tools to perform the abstract ideas and are recited at a high level of generality. In addition, data gathering is a form of insignificant extra-solution activity. See MPEP 2106.05(g). Accessing a map database describing a road network of intersecting roads, as claimed, is mere data gathering. Therefore, access a map database describing a network of intersecting roads is insignificant extra-solution activity. Therefore, claim 18 does not recite additional elements that integrate the judicial exception into a practical application.

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The following computer functions have been recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality): accessing a map database describing a road network of intersecting roads (i.e. receiving, processing, and storing data). See MPEP 2106.05(d)(II). Therefore, the limitation “accessing a map database” is well-understood, routine, conventional activity in the field and does not recite additional elements that amount to significantly more than the judicial exception. 

CONCLUSION
Thus, since claim 1, 10, and 18 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1, 10, and 18 are directed towards non-statutory subject matter.
Further, dependent claims 2-4, 6-9, and 11-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  Each of the claimed limitations either expand upon or add either 1) new mental process, 2) a new additional element, 3) previously presented mental process, and/or 4) a previously presented additional element.  As such, claims 2-4, 6-9, and 11-20 are similarly rejected as being directed towards non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 9-13, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US. Pub. No. 20180313655 A1) in view of Strauß et al. (US. Pub. No. 20190392715 A1).
Regarding claims 1, 10, and 18:
	Stephens teaches:
A system for determining a driving route of a vehicle, the system comprising: a map database storage unit (see at least Fig. 3 “schematic data flow diagram illustrating data flow and processing for routing a vehicle” and see at least sections [0018], [0028], [0029], [0034], and [0039] regarding a map database.)
configured to store a map database describing a road network of intersecting roads, the map database having a structure including a plurality of road section data of a single road or of interconnected roads (see at least sections [0016], [0018], [0021], and [0029] regarding “the map database 306 includes vehicle data generated by vehicle sensors from one or more vehicles as well as infrastructure/environment data from sensors”.)
an assigning unit configured to assign attributes related to an automated driving mode of the vehicle to the road section data (see at least sections [0018], [0032]-[0034], and [0039] regarding the route optimization component determining one or more attributes of a road section which could include a Boolean metric for lane quality, cost of route, number of pedestrians, and etc.)
and an automated driving route determination unit (see at least Fig. 6 “example components of a route optimization component” and at least sections [0019], [0021], [0022], [0032]-[0034], and [0037] regarding a route optimization component.)
configured to determine an automated driving route of the vehicle from a predetermined position to a predetermined destination based on attributes (see at least Fig. 6 “example components of a route optimization component” and at least sections [0019], [0021], [0022], [0032]-[0034], and [0037] regarding a route optimization component and navigating from a current location (i.e. predetermined position) to a specific destination or target destination (i.e. predetermined destination) based on data about sections of road on the map.)
Stephens does not explicitly teach wherein the assigned attributes include a weighting factor determined based on availability of car-to-car communication data receivable by the vehicle directly from at least one other vehicle via mobile communication on the road section to which the road section data is related.
Strauß teaches:
wherein the assigned attributes include a weighting factor determined based on availability of car-to-car communication data (see at least [0019] and [0066] regarding availability of car-to-car communication (or data) used for transmission for calculation of weights.)
receivable by the vehicle directly from at least one other vehicle via mobile communication on the road section to which the road section data is related (see at least [0017], [0030], [0043], [0057] regarding a communication interface communicating in a wireless manner and car-to-car communication.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems, methods and devices for network-based storage of vehicle and infrastructure data for vehicle optimization of Stephens to provide wherein the assigned attributes include a weighting factor determined based on availability of car-to-car communication data receivable by the vehicle directly from at least one other vehicle via mobile communication on the road section to which the road section data is related, as taught by Strauß, to include data that has a higher weight than other data which has greater share or influence on vehicle determinations (Strauß at ¶[0061]).
Regarding the further limitations of claims 10 and 18:
	Stephens teaches:
the system comprising: a processor (see at least sections [0068] and [0079] regarding a processor.)
a memory including instructions (see at least section [0079] regarding computer-executable instructions comprise, for example, instructions and data which, when executed at a processor, cause a general-purpose computer, special purpose computer, or special purpose processing device to perform a certain function or group of functions.)

Regarding claims 2 and 11:
	Stephens teaches:
wherein the plurality of road section data includes data of the single road (see at least sections [0021] and [0036] regarding a vehicle that “may also accumulate drive data, including any information about a roadway”.)

Regarding claims 3 and 12:
	Stephens teaches:
wherein the plurality of road section data includes data of a lane of the single road (see at least sections [0020], [0034], and [0041] regarding receiving data which may include presence of lane markings.)

Regarding claim 4 and 13:
	Stephens teaches:
wherein the plurality of road section data includes data of at least one of the plurality of interconnected roads and road lanes (see at least Fig. 4 “a map of roadways near a current location and target destination of a vehicle” and at least sections [0031] regarding a map accessible by the vehicle, and see the Fig 4 illustrating an example map which contains interconnected roads. Also, see section [0041] regarding data obtained about road lanes and markings.)

Regarding claim 9, 17, and 20:
Stephens does not explicitly teach wherein the assigned attributes include a weighting factor determined based on availability of at least one of traffic message data, car-to-car communication, and car-to-infrastructure communication service data.
	Strauß teaches:
wherein the assigned attributes include a weighting factor determined based on availability of at least one of traffic message data, car-to-car communication, and car-to-infrastructure communication service data (see at least [0019] and [0066] regarding availability of car-to-car communication (or data) used for transmission for calculation of weights.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems, methods and devices for network-based storage of vehicle and infrastructure data for vehicle optimization of Stephens to provide wherein the assigned attributes include a weighting factor determined based on availability of traffic message data, car-to-car communication, or car-to-infrastructure communication service data, as taught by Strauß, to include data that has a higher weight than other data which has greater share or influence on vehicle determinations (Strauß at ¶[0061]).

	Claims 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US. Pub. No. 20180313655 A1) in view of Strauß et al. (US. Pub. No. 20190392715 A1), as applied to claim 1 above, and in further view of Chapman et al. (JP 2009529187 A).
Regarding claim 6, 14, and 19:
Stephens does not explicitly teach wherein the assigned attributes include a weighting factor determined based on map data of the map database wherein the map data includes a flag indicating that the road section is available to automated driving and one or more of: traffic light data, controlled road access data, functional road class data, tunnel data, bridge data, road section length data, landmark data, curve data, and road section data.
	Chapman teaches:
wherein the assigned attributes include a weighting factor determined based on map data of the map database wherein the map data includes a flag indicating that the road section is available to automated driving and one or more of: traffic light data, controlled road access data, functional road class data, tunnel data, bridge data, road section length data, landmark data, curve data, and road section data (see at least pages 23-24 and 27 regarding a map database that has road-related information includes the determination of specific parts of the road that should be treated as a road segment of interest (e.g. physical location of road traffic sensors, event locations, and Landmarks, functional road types and other relevant traffic characteristics, etc.). It can be based on factors such as road congestion, traffic status, or etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems, methods and devices for network-based storage of vehicle and infrastructure data for vehicle optimization of Stephens as modified by Strauß to provide wherein the assigned attributes include a weighting factor determined based on map data of the map database wherein the map data includes a flag indicating that the road section is available to automated driving and one or more of: traffic light data, controlled road access data, functional road class data, tunnel data, bridge data, road section length data, landmark data, curve data, and road section data, as taught by Chapman, to include data that have corresponding confidence values or estimated possible errors for associating a specific road segment with a degree of reliability (Chapman at page 27, paragraph 2).

	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US. Pub. No. 20180313655 A1) in view of Strauß et al. (US. Pub. No. 20190392715 A1), as applied to claim 1 above, and in further view of Munnix (US. Pub. No. 20110246020 A1).
Regarding claims 7 and 15:
Stephens does not explicitly teach wherein the assigned attributes include a weighting factor determined based on availability of mobile communication connection data or GPS data corresponding to the road section.
	Munnix teaches:
wherein the assigned attributes include a weighting factor determined based on availability of mobile communication connection data or GPS data corresponding to the road section (see at least section [0063] regarding GPS information at a point being plausible or not, as well as having a weighting factor associated with it depending on the plausibility.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems, methods and devices for network-based storage of vehicle and infrastructure data for vehicle optimization of Stephens as modified by Strauß to provide wherein the assigned attributes include a weighting factor determined based on availability of mobile communication connection data or GPS data corresponding to the road section, as taught by Munnix, to determine if a GPS signal received is a poorly received GPS signal or not (Munnix at ¶[0063]).

	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US. Pub. No. 20180313655 A1) in view of Strauß et al. (US. Pub. No. 20190392715 A1), as applied to claim 1 above, and in further view of Ewert (US. Pub. No. 20190339083 A1).
Regarding claims 8 and 16:
Stephens does not explicitly teach wherein the assigned attributes include a weighting factor determined based on sensor data of the vehicle.
	Ewert teaches:
wherein the assigned attributes include a weighting factor determined based on sensor data of the vehicle (see at least section [0018] and [0025]-[0027] regarding weighting factors determined for sensor data for a vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems, methods and devices for network-based storage of vehicle and infrastructure data for vehicle optimization of Stephens as modified by Strauß to provide wherein the assigned attributes include a weighting factor determined based on sensor data of the vehicle, as taught by Ewert, to provide dynamic weighting of the input variables for high-precision sensor calculations (Ewert at ¶[0014]).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Buburuzan et al. (DE 102016205143 A1) is pertinent because it is a method which involves determining information on a position of a vehicle. Information of location-dependent transmission parameters is obtained in a direct vehicle-vehicle communication of the vehicle.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666          

/AARON L TROOST/Primary Examiner, Art Unit 3666